Title: To James Madison from Rufus King, 10 July 1801
From: King, Rufus
To: Madison, James


No. 24
Dear Sir,
London, July 10th. 1801
The day before yesterday I received the Duplicate of your letter of May 21. and am persuaded that the appearance of Commodore Dale in the Mediterranean must have a favourable influence upon our affairs in that quarter. My No. 20 will have apprized you of the Sentiments of this Government in respect to this Squadron, upon the Supposition that it was destined to the Mediterranean: these friendly assurances have been renewed to me by Lord Hawkesbury upon my communicating to him the purport of your Letter of the 21st. of May.
Annexed I send you the copy of a letter which I have written to Commodore Dale for the purpose of acquainting him with the Orders which have been given for the hospitable reception of his Ships in the British Ports in the Mediterranean.
Together with the duplicate of your letter I received from the Department of State, Mr. Marshall’s No. 12, dated Feb. 26th. and Mr. Lincoln’s letter dated Apr. 29th. With respect to the Depredations upon our trade in the West-Indies, to which both of these letters relate, I can add nothing material to my former communications: In future I think we have reason to expect greater caution on the part of the public and private armed Ships of this Country, and more justice from it’s Prize-Courts. In several conferences with Lord Hawkesbury, I have pressed the adoption of some measure for the immediate restoration of our Property which has been recently & illegally condemned by the Courts of Vice-Admiralty. Could a plan be devised by which we could in a summary way recover back the Property of which we have been deprived, it would save the time & expense that will be required, if the Claimants are obliged to travel thro’ the Court of Appeals. I yesterday resumed the subject, and his Lordship promised me that it should without loss of time be taken into consideration: but I cannot say that I have much expectation that any special Regulation is likely to be adopted.
I complained in strong terms of the delay which still continues in concluding our discussions respecting the 6th. Article, and was explicitly assured that the Cabinet would come to a decision upon that subject in the course of a Fortnight. With perfect Respect & Esteem, I have the honour to be, Dear Sir, Your ob: & faithful Servt.
Rufus King
 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9). RC marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner as received 14 Sept. Enclosure 2 pp.



   
   King to JM, 1 June 1801.



   
   The enclosed letter, dated 10 July, told of the king’s orders that naval and civil officers at Gibraltar, Minorca, and Malta aid the American fleet with supplies from British magazines. King asked to be informed of any events that might be misinterpreted from afar and requested Dale’s aid in conveying to the bey of Tunis American gifts that had been sent to Malta for forwarding.


